UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-7229



In Re:   STANLEY LORENZO WILLIAMS,




                                                         Petitioner.




           On Petition for Writ of Mandamus. (CA-03-299)


Submitted:   November 22, 2004         Decided:    December 29, 2004


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Stanley Lorenzo Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Stanley Lorenzo Williams filed a petition for writ of

mandamus alleging undue delay in the district court’s ruling on his

28 U.S.C. § 2254 (2000) petition.          Williams filed his § 2254

petition in April 2003.    The district court ruled on the petition

on September 7, 2004, after Williams filed his mandamus petition.

Accordingly,   the   mandamus   petition   is   now   moot.   Therefore,

although we grant Williams’ motion to proceed in forma pauperis, we

deny the petition for mandamus relief.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         PETITION DENIED




                                 - 2 -